The Attorney                General of Texas
                                       December     12,    1978
JOHN 1. HILL
Attorney General                                                        /?i5q-/@f


                   Honorable Robert E. Owen                       Opinion No. PI- 12 7 g
                   Coke County Attorney
                   Robert Lee, Texas 76945                        Re: Whether a county located
                                                                  in a hospital district may provide
                                                                  ambulance service.

                   Dear Mr. Owen:

                          You ask whether Coke County may provide ambulance service for its
                   citizens. Part of Coke County is included in the West Coke County Hospital
                   District, Acts 1963, 58th Leg., ch. 315, at 825, while the rest of the county is
                   included in the East Coke County Hospital Dmtrict, Acts 1969, 61st Leg., ch.
                   444, at 1485. Roth hospital districts were created pursuant to article IX,
                   section 9, of the Texas Constitution, which provides in part:

                              [Alny district so created shall assume full respon-
                              sibility for providing medical and hospital care for its
                              needy inhabitants. . . . [Alfter its creation no other
                              municipality or political subdivision shall have the
                              power to levy taxes or issue bonds or other obligations
                              for hospital purposes or for providing medical care
                              within the boundaries of the district. . . .

                           Similar language appears in the enabling statutes of each hospital
                   district. See Acts 1969, 61st Leg., ch. 444, S 3, at 1485; Acts 1963, 56th Leg.,
                   ch. 3l5, m,      19, at 825. You suggest that ambulance service constitutes
                   “medical care” within the Constitution and enabling acts, so that the county
                   may not levy taxes or issue obligations of indebtedness in order to provide it.
                   See Attorney General Opinions H-454, H-367 (1974).

                           We believe your question has been answered by Attorney General
                   Opinion M-385 (1969). That opinion concluded that the Terry County Hospital
                   District, created under the authority of article IX, section 9, could operate an
                   ambulance service in cooperation with Terry County and a city within the
                   district.   It found provision of an ambulance service to be an auxiliary
                   function of a hospital district and determined that a district could undertake
                   it, but did not have the exclusive duty to do so. See Attorney General
                    Opinion C-759 (1966). The operation of an ambulance &&ice by the hospital




                                                   p.     5056
Honorable Robert E. Owen        -   Page 2 (H-1279)



district did not preclude a similar undertaking by another        political   subdivision
within the district cr the cooperative effort inquired about.

        We believe Attorney General Opinion M-385 reached the correct result. See
Attorney General Opinion H-976 (1977). More recent authorities               support x
conclusion by characterizing    the provision of ambulance service as not solely a
hospital or medical function. In m                                       507 S.W.2d 324
(Tex. Civ. AIID. - Corous Christi 1974. no writ) the court described ambulance
service as “k%dred to ihe police or fire service.” It stated that this “service is
incident to the police power of the state: i.e. to protect the health, safety, and
general welfare of its citizens”       We relied on the views of the Ayala court in
Attorney General Opinion H-562 (1975), which determined that rural fire prevention
districts, established pursuant to article 3, section 48d of the Constitution, could be
given statutory     authority to provide emergency ambulance service.           See also
Attorney General Opinion M-231 (1968) (operation of emergency ambulance service
by firemen).

      Consequently, we do not believe that the establishment of hospital districts in
Coke County divests the county of its authority to provide ambulance service
within the district. See V.T.C.S. art. 4418f; Attorney General Opinions H-976
0977); M-806 (197B; M-385 (1969); C-772, C-759 (1966).

                                     SUMMARY

               A county,     wholly, included   within hospital   districts
               established pursuant to article IX, section 9 of the Texas
               Constitution, may provide ambulance service.




                                             Attorney General of Texas




.~
 ad
C. ROBERT HEATH. Chairman
Opinion Committee

Ml



                                       p.   5057